          Case 2:18-cv-00857-JCM-VCF Document 102 Filed 10/19/18 Page 1 of 4



 1   LISA A. RASMUSSEN, ESQ.
 2
     Nevada State Bar No. 7491
     LAW OFFICE OF LISA RASMUSSEN, P.C.
 3   601 South 10th Street, Suite #100
     Las Vegas, NV 89101
 4   Tel. (702) 471-1436
 5   Fax. (702) 489-6619
     Email: Lisa@LRasmussenLaw.com
 6
     MELANIE A. HILL, ESQ.
 7
     Nevada State Bar No. 8796
 8   MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
 9   Las Vegas, NV 89101
     Tel: (702) 362-8500
10
     Fax: (702) 362-8505
11   Email: Melanie@MelanieHillLaw.com
     Attorneys for Plaintiff Scott Friedman
12

13
                               UNITED STATES DISTRICT COURT
14                                  DISTRICT OF NEVADA

15   SCOTT FRIEDMAN, an individual,             )
                                                )       Case No. 2:18-CV-000857-JCM-VCF
16
                      Plaintiff,                )
17                                              )
             v.                                 )       STIPULATION AND ORDER TO
18                                              )       EXTEND DEADLINE TO FILE
19
      UNITED STATES OF AMERICA;                 )       RESPONSE TO THE OBJECTIONS
      GENE M. TIERNEY, individually and         )       TO THE REPORT AND
20    in his official capacity as an FBI Agent; )       RECOMMENDATION FILED BY THE
      MATTHEW A. ZITO, individually and         )       FEDERAL AGENT DEFENDANTS
21    in his official capacity as an FBI Agent; )       (Docket No. 94) (First Request)
22
      THAYNE A. LARSON, individually and )
      in his official capacity as an FBI Agent; )
23    LAS VEGAS METROPOLITAN                    )
      POLICE DEPARTMENT; JOE LEPORE, )
24
      P#6260, individually and in his official  )
25    capacity as an officer of the LAS VEGAS )
      METROPOLITAN POLICE                       )
26    DEPARTMENT; DARREN HEINER,                )
      P#2609, individually and in his official  )
27
      capacity as an officer of the LAS VEGAS )
28    METROPOLITAN POLICE                       )
      DEPARTMENT; JASON HAHN, P#3371, )
                                                    1
           Case 2:18-cv-00857-JCM-VCF Document 102 Filed 10/19/18 Page 2 of 4



 1    individually and in his official capacity
                                         )
 2
      as an officer of the LAS VEGAS     )
      METROPOLITAN POLICE                )
 3    DEPARTMENT; Tali Arik, an individual;
                                         )
      Julie Bolton, an individual; and Arik
                                         )
 4    Ventures, an entity formed by Tali Arik,
                                         )
 5                                       )
                 Defendants.             )
 6   ____________________________________)
 7
            IT IS HEREBY STIPULATED and AGREED by and between Defendants GENE
 8
     TIERNEY, MATTHEW ZITO and THAYNE LARSON, by and through their counsel AUSA
 9
     GREG ADDINGTON, and Plaintiff SCOTT FRIEDMAN, by and through his counsel,
10
     MELANIE A. HILL and LISA A. RASMUSSEN, that the deadline to respond to the Objections
11
     to the Magistrate’s Report and Recommendation (ECF No. 94), be extended to Wednesday,
12
     October 24, 2018. This Stipulation is executed for the following reasons:
13
            1. Tierney, Zito and Larson (collectively the federal agent defendants) filed their
14
                Objections to the Magistrate’s Court’s Report and Recommendation on October 5,
15
                2018. (ECF 94.)
16
            2. The deadline to respond to the Objections is today’s date.
17

18
            3. Ms. Hill was working on the Response because Ms. Rasmussen has the following

19              other deadlines today:

20                 a. A Memorandum in Support of Motion for Certificate of Appealability due in

21                     the Ninth Circuit. United States v Darell Conners, docket no. 18-16259.

22                 b. A Response to a Motion to Dismiss in Maldonado v. Brian Williams, case
23                     number 14-cr-1484 APG.
24                 c. A Motion for Bail Pending Appeal, United States v. Ganesh, 5:16-cr-211
25                     LJK (USDC NDCA, San Jose).
26
            4. Ms. Hill’s best friend lost her mother this week and Ms. Hill is traveling to
27
                California today for the memorial service.
28

                                                    2
          Case 2:18-cv-00857-JCM-VCF Document 102 Filed 10/19/18 Page 3 of 4



 1         5. Ms. Rasmussen will be traveling to Reno on Monday, returning early Tuesday.
 2
               Therefore Plaintiff’s counsel has requested that they be permitted to file their
 3
               response on Wednesday, October 24, 2018.
 4
           6. Counsel for the federal agents, Greg Addington, is not opposed to the extension.
 5
           7. The request for additional time in this Stipulation is made in good faith.
 6
           8. The requested extension is not for purposes of delay.
 7
           Dated this 19th day of October, 2018.
 8
          Respectfully submitted by,
 9

10
     DAYLE ELIESON                                      LAW OFFICE OF LISA RASMUSSEN, P.C.
11   UNITED STATES ATTORNEY

12   By: /s/ Greg Addington                             By: /s/ Lisa A. Rasmussen
          GREG ADDINGTON, AUSA                              LISA A. RASMUSSEN
13
          Nevada Bar No. 6875                               Nevada Bar No. 7491
14        Attorney for Zito, Tierney &                      Attorney for Plaintiff Scott Friedman
          Larson
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
           Case 2:18-cv-00857-JCM-VCF Document 102 Filed 10/19/18 Page 4 of 4



 1                                                ORDER
 2
            This matter came before the Court on the parties’ Stipulation and Order to Extend the
 3
     Deadline for Plaintiff to Respond to the Objections to the Report and Recommendation filed by
 4
     the Federal Law Enforcement Agent Defendants, Tierney, Zito and Larson. Based on the
 5
     stipulation of the parties, and finding that the extension request is made in good faith and not for
 6
     the purposes of undue delay,
 7
            IT IS HEREBY ORDERED that the deadline for Plaintiff to file a response to the
 8
     Objections filed by Tierney, Zito and Larson (ECF 94) is extended to October 24, 2018.
 9

10
            Dated: October 24, 2018.

11
                                                   _________________________________________
12                                                 JAMES C. MAHAN
13
                                                   UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      4
